DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed January 14, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda et al. (US Pub. No. 2016/0320825) further in view of Ganapathi et al. (US Pub. No. 20100082602)

Regarding claim 1, Panda teaches a method, comprising:
‘generating predicted workloads on an object associated with a database within a time frame’ as predicting a future workloads for a given time interval (¶0026)
‘identifying a first predicted workload on the object at a first time in the time frame’ as obtaining a single predicted future workload for a given time period  (¶0031)
 ‘based, at least in part, on determining whether the first stage can be successfully executed at the first time, making a prediction related to whether the utility process can be successfully completed when the database utility process is initiated at the first time’ as calculating a predicted future workload with the least amount of errors to determine whether the workload can be executed within the given time period (¶0030-33)
Panda fails to explicitly teach:
‘determining, based on the first predicted workload of the object, whether a first stage of a database utility process can be successfully executed for the object at the first time’
Ganapathi  teaches:
‘determining, based on the first predicted workload of the object, whether a first stage of a database utility process can be successfully executed for the object at the first time’ as determining the time needed to execute one or more queries and total performance workload of multiple queries in relation to time (¶0058-60)
‘based, at least in part, on determining whether the first stage can be successfully executed at the first time, making a prediction related to whether the database utility process can be successfully completed when the utility process is initiated at the first time’ (¶0058-60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ganapathi’s would have allowed Panda’s to improve performance in managing large amounts of data (¶0003)

	Regarding claim 2, Panda teaches further comprising:
‘searching a utility history repository for an entry containing previously learned information related to the first stage of the utility process, wherein the previously learned information includes a calculated workload of the object’ as extracting workload history (¶0024)

Regarding claim 3, Ganapathi teaches further comprising:
‘determining that the first stage can be executed successfully at the first time based on: determining that the entry contains an indication that the first stage can be successfully executed contemporaneously with the calculated workload; and
determining that the first predicted workload is the same as or less than the calculated workload’ (¶0058-60)

Regarding  claim 4, Ganapathi teaches further comprising:
‘determining that the first stage cannot be executed successfully at the first time based on:
determining that the entry contains an indication that the first stage cannot be successfully executed contemporaneously with the calculated workload; and
determining that the first predicted workload is the same as or more than the calculated workload.’ (¶0058-60)


Ganapathi teaches ‘wherein the prediction indicates that, when initiated at the first time, the database utility process has a low probability of successful completion based on determining that the first stage cannot be successfully executed contemporaneously with a previously calculated workload that is the same as or less than the first predicted workload.’ (¶0058-60)

Regarding claim 8, Ganapathi teaches wherein the prediction indicates that, when initiated at the first time, the database utility process has a high probability of successful completion based on:
‘determining that the first stage can be executed successfully when executed contemporaneously with the first predicted workload at the first time;
determining that a second stage of the database utility process can be executed successfully when executed contemporaneously with one or more predicted workloads associated with a second time in the time frame; and
determining that a third stage can be executed successfully when executed contemporaneously with a third predicted workload at a third time in the time frame’ (¶0058-60)

Regarding claim 9, Panda and Ganapathi teach further comprising:
‘identifying a second predicted workload on the object at a second time in the time frame; and
determining, based on the second predicted workload of the object, whether a second stage of the database utility process can be successfully executed for the object at the second time,
wherein the prediction is based, in part, on determining whether the second stage of the database utility process can be successfully executed for the object at the second time.’ (Ganapathi ¶0058-60; Panda ¶0031)

Regarding claim 10, Panda and Ganapathi teach further comprising:
‘identifying a third predicted workload on the object at a third time in the time frame; and
determining, based on the third predicted workload of the object, whether a third stage of the database utility process can be successfully executed for the object at the third time,
wherein the prediction is based, in part, on determining whether the third stage of the database utility process can be successfully executed for the object at the third time.’ (Ganapathi ¶0058-60; Panda ¶0031)

Regarding claim 11, Panda teaches ‘wherein the predicted workloads are generated from an AutoRegressive Integrated Moving Average (ARIMA) model, wherein the ARIMA model is created from log records of transactions performed on the object.’ (¶0030)


Panda teaches a non-transitory computer readable medium comprising program code that is executable by a computer system to perform operations comprising:
‘generating predicted workloads on an object associated with a within a time frame’ as predicting a future workloads for a given time interval (¶0026)
‘identifying a first predicted workload on the object at a first time in the time frame’ as obtaining a single predicted future workload for a given time period  (¶0031)
‘identifying a calculated workload on the object that is associated with previously learned information related to a first stage of a database utility process for the object’ (¶0024)
‘based, at least in part, on comparing the first predicted workload to the calculated workload, determining whether the first stage can be successfully executed at the first time’ (¶0033)
‘generating a prediction indicating whether the database utility process can be successfully completed based, at least in part, on whether the first stage can be successfully executed at the first time’
Panda fails to explicitly teach:
‘determining, based on the first predicted workload of the object, whether a first stage of a database utility process can be successfully executed for the object at the first time’
Ganapathi  teaches:
‘determining, based on the first predicted workload of the object, whether a first stage of a database utility process can be successfully executed for the object at the first time’ as determining the time needed to execute one or more queries and total performance workload of multiple queries in relation to time (¶0058-60)
‘based, at least in part, on determining whether the first stage can be successfully executed at the first time, making a prediction related to whether the utility process can be successfully completed when the utility process is initiated at the first time’ (¶0058-60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ganapathi’s would have allowed Panda’s to improve performance in managing large amounts of data (¶0003)

Regarding claim 15, Panda teaches wherein the program code is executable by the computer system to perform further operations comprising:
‘creating a time-series workload model to generate the predicted workloads of the object within the time frame, wherein the time-series workload model is created from log records of transactions performed on the object’ (¶0024)

Regarding claim 16, Panda and Ganapathi teaches wherein the program code is executable by the computer system to perform further operations comprising:
‘simulating an execution of the first stage of the database utility process for the object;
generating the calculated workload based on an actual workload on the object during the simulated execution;
determining the first stage of the database utility process cannot be successfully executed based on the simulated execution failing; and
storing, in a utility history repository, the calculated workload and an indication that the first stage of the database utility process could not be successfully executed contemporaneously with the calculated workload on the object.’ (Ganapathi ¶0058-60; Panda ¶0031)

Regarding claim 18, Panda teaches apparatus comprising:
‘a processor’ (¶0019)
‘a time-series workload model including first instructions that are executable by the processor to generate predicted workloads of an object within a time frame’ (¶0024)
‘a prediction model including second instructions that are executable by the processor to:
identify a first predicted workload on the object associated with a database at a first time in the time frame’ as obtaining a single predicted future workload for a given time period  (¶0031)
 ‘identify a second predicted workload on the object at a second time within the time frame’ (¶0031)
‘based, at least in part, on determining whether the first stage can be successfully executed at the second time, generate a prediction related to whether the database utility process can be successfully executed when the first stage is executed at the second time’ as calculating a predicted future workload with the least amount of errors to determine whether the workload can be executed within the given time period (¶0030-33)
Panda fails to explicitly teach:
‘determining, based on the first predicted workload of the object, whether a first stage of a database utility process can be successfully executed for the object at the first time’
Ganapathi  teaches:
‘determining, based on the first predicted workload of the object, whether a first stage of a database utility process can be successfully executed for the object at the first time’ as determining the time needed to execute one or more queries and total performance workload of multiple queries in relation to time (¶0058-60)
‘based, at least in part, on determining whether the first stage can be successfully executed at the first time, making a prediction related to whether the utility process can be successfully completed when the database utility process is initiated at the first time’ (¶0058-60)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ganapathi’s would have allowed Panda’s to improve performance in managing large amounts of data (¶0003)

Regarding claim 20, Panda and Ganapathi  teach wherein the second instructions are executable by the processor to further:
‘search a utility history repository for previously learned information related to the first stage of the database utility process, wherein the previously learned information includes a calculated workload of the object’
‘determine whether the first stage can be successfully executed at the second time based on:
a comparison of the second predicted workload and the calculated workload’
‘an indication of whether the first stage can be successfully executed contemporaneously with the calculated workload’ (Ganapathi ¶0058-60; Panda ¶0031)

Claim 5, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda et al. (US Pub. No. 2016/0320825) and Shukla et al. (US Pub. No. 2019/0342379) 

Regarding claim 5, Shuka teaches comprising:
‘determining that the first stage has a moderate probability of being successfully executed at the first time based on:
determining that the entry contains an indication that the first stage can be successfully executed contemporaneously with the calculated workload; and
determining that the first predicted workload is greater than the calculated workload and less than a threshold value from the calculated workload’ (¶0067, 82)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Shukla’s would have allowed Panda’s to improve balancing workloads across servers (¶0004)


Regarding claim 7, Shukla teaches ‘wherein the prediction indicates that, when initiated at the first time, the database utility process has a moderate probability of successful completion based, in part, on determining that whether the first stage can execute successfully when executing contemporaneously with the first predicted workload is unknown.’ (¶0067)

Regarding claim 12, Shukla teaches ‘wherein the object is either a tablespace of a database or an index space of the database.’ (¶0099)

Regarding claim 17, Shukla teaches ‘wherein the first stage of the database utility process is one of a beginning stage, a middle stage, or an end stage of the database utility process.’ (¶0030-33)


Claim 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda et al. (US Pub. No. 2016/0320825),  Shukla et al. (US Pub. No. 2019/0342379) further in view of Konik et al. (S Pub. No. 2014/0229428)

Regarding claim 13, Panda fails to explicitly teach ‘wherein the database utility process is associated with one of a utility program to reorganize the tablespace or another utility program to rebuild the index space.’
Konik teaches ‘wherein the database utility process is associated with one of a utility program to reorganize the tablespace or another utility program to rebuild the index space.’  (¶0013)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Konik’s would have allowed Panda’s to calculate efficiency for database reorganization (¶0003)

Regarding claim 19, Shukla teaches ‘wherein the object is either a tablespace of a database or an index space of the database.’ (¶0099)
Panda and Shukla fail to explicitly teach ‘wherein the database utility process is associated with one of a first utility program to reorganize the tablespace or a second utility program to rebuild the index space.’
Konik teaches ‘wherein the database utility process is associated with one of a utility program to reorganize the tablespace or another utility program to rebuild the index space.’  (¶0013)
Konik’s would have allowed Panda’s to calculate efficiency for database reorganization (¶0003)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166